DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 has considered by the examiner.


Allowable Subject Matter
Claims 1-10, 12-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “…a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and Page 3 Appl. Number: 16/429,553Docket No.: CK-63846 Filing Date: Jun 3, 2019 wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top end of the vertical interconnect is substantially coplanar with the encapsulant top side” in combination of all of the limitations of claim 1. Claims 2-10, 12-15 and 21-23 include all of the limitations of claim 1.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “…providing a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top end of the vertical interconnect is substantially coplanar with the encapsulant top side” in combination of all of the limitations of claim 18. Claims 19-20 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818